PER CURIAM.
The petitioner seeks a writ of habeas corpus granting him a belated appeal of a circuit court order that denied his petition for writ of habeas corpus. He alleges that he is entitled to a belated appeal because the circuit court’s order failed to advise that he had thirty days to appeal that order. For the reasons set forth in Dunbar v. State, 688 So.2d 993 (Fla. 5th DCA 1997), and Jordan v. State, 549 So.2d 805 (Fla. 1st DCA 1989), we hold that the petitioner is not entitled to a belated appeal and consequently deny the petition.
WARNER, C.J., DELL and FARMER, JJ., concur.